 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamstersUnion Local No. 85,International Brother-hoodof Teamsters, Chauffeurs,Warehousemen &Helpers of AmericaandTylerBros.Drayage Co.Case 20-CB-2757October 19, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn May 7, 1973, Administrative Law Judge HenryS. Sahm issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief. The General Counsel and the Charg-ing Party filed briefs supporting the Decision of theAdministrative Law Judge and answering the excep-tions and brief of Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations `Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' .and,conclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder ofthe Administrative Law Judge and herebyorders that the Respondent, Teamsters Union LocalNo. 85, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,San Francisco, California, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record and findno basis for reversing his findings.DECISIONIntroductionHENRY S. SAIRM, Administrative Law Judge: This case washeard in San Francisco, California, on December 20, 21,and 22, 1972,' pursuant to a charge filed the precedingOctober 2, and a complaint issued November 10. The com-plaint alleges that Respondent Union 2 violated Section8(b)(3) of the National Labor Relations Act, as amended,in that it had reached complete accord with two freightcompanies on the terms of an agreement by which 'T'ylerBros.Drayage, a trucking company, would perform AirLand Freight Consolidators, Inc., pickup and delivery airfreight services, but that the Union not only later refused toreduce to writing the oral agreement previously reached bythe parties, but also allegedly withdrew its prior approvalwhich it had given to this arrangement between Air Landand Tyler. The Respondent Union filed its answer denyinggenerally the commission of any unfair labor practices andalleged affirmatively that the averments referred to in thecomplaint are properly the subject of the grievance proce-dure contained in the said collective-bargaining agreement,and therefore the Board should not entertain jurisdiction ofthe within matter. At the hearing, Respondent contendedthat a binding agreement was never reached whereas theGeneral Counsel argues that the negotiations between theparties had culminated in a verbal agreement between theemployers and Union.Upon the entire record, including observation of the wit-nesses, andafter due consideration of the briefs filed by allparties on February 20, 1973, there are made the following:FINDINGS OF FACTJurisdictionTyler Bros. Drayage Co., herein called Tyler, a partner-ship with a place of business in San Francisco, California,is engaged in the transportation of cargo by motortruck. Inthe course and conduct of its business operations, during thepast 12 months, Tyler received gross revenue in excess of$50,000 for transporting cargo in interstate commerce.Air Land Freight Consolidators, Inc., hereinafter referredto as Air Land, a California corporation, has been engaged,at all times material herein, in the business of forwarding airfreight in interstate commerce and foreign commerce. Dur-ing the past year, Air Land in the course and conduct of itsbusiness operations provided service valued in excess of$50,000 to customers located outside the State of California.At all times material herein, Tyler and Air Land havebeen, and are, members of the California Trucking Associa-tion, a voluntary association of employers engaged in thetransportation of cargo, which has represented Tyler andAir Land in collective-bargaining negotiations with Re-spondent Union.No jurisdictional issue is involved as Respondent Uniondoes not deny the allegations in the complaint, averring thatTyler and Air Land are engaged in commerce within themeaning of Section 2(6) and (7) of the Act. It is found,accordingly, that Tyler and Air Land are engaged in com-merce within the meaning of the Act.iAll dates herein refer to theyear 1972, exceptwhere otherwise indicated.2 SeeTeamsters,Chauffeurs,Warehousemen and Helpers,Local 85,Interna- ,ttana!Brotherhoodof Teamsters, Chauffeurs, .Warehousemenand Helpers elfAmerica,186 NLRB 462, fn. I of theBoard's Decision.206 NLRB No. 59 TEAMSTERS LOCAL 85501The Respondent UnionTeamsters Union Local No. 85 is a labor organizationwithin the meaning of Section 2(5) of the Act.The TestimonyAs to whether there was or was not an oral agreementarrived at by the conferees depends on the preciselanguageemployed by those witnesses who testified with respect towhat occurred at a meeting which was held on or aboutSeptember 15, at the offices of the Union, when it is claimedby the General Counsel that agreement was reached. Thetestimony of those negotiators who attended thismeetinghasbeen quotedinhaec verbacopiouslybecauseRespondent's counsel based virtually his entire defense onthe testimony of Andrade and Leonard, the union businessrepresentatives, and Riddiough, the union shop steward forAir Land Freight's employees who were represented byTeamsters Local 85, the Respondent Union. The same con-sideration applies also to the witnesses of the General Coun-sel,whose almost exclusive reliance for his case depends onthe testimony of Raymond Reeves and Richard Carlson,officials of Air Land Freight and TylerBros.Drayage Com-pany, respectively. In the interests of accuracy, all thosewitnesses' testimony has been quotedin extensoto avoid theambiguitiesand impreciseness created by paraphrasing. Infact, the flavor and nuances of all the union witness uniquemanner of testifying, which was indeed colorful, if not easilycomprehensible, are incapable frequently of literal transla-tion or interlineal rewording so that even a metaphrasemight be considered imprecise and too loose.Raymond Reeves,districtmanager for Air Land FreightConsolidators, testified that it operates under a permit is-sued by the Civil Aeronautics Board,' consolidating airfreight for shipment throughout the United States and theworld. In early 1972, Air Land officials decided because ofeconomic considerations that it would be necessary to dis-continuetheir pickup and delivery service in the San Fran-cisco area, where they operated five leased trucks andemployed seven drivers, members of the RespondentUnion.Before effectuating their intention to dispose of their localfreight operation, Reeves met in July with Air Land's seventruckdrivers and explained to them the losses the Companywas incurring in their local delivery service and the possibil-ity that it might be necessary to discontinue it unless operat-ing costs could be reduced.Reeves then met in early August with Gordon Kirby,general Manager of labor relations for the California Truck-ing Association, of which Air Landis a member.Reevesinquired of Kirby how Air Land could discontinue its mon-ey-losing freight delivery operation and have it taken overby a trucking company. Kirby advised Reeves that two airfreight carriers, Domestic Air Express and Schullman AirFreight, operating out of the San Francisco Airport, whosetruck drivers had been members of Teamsters Local 85, haddiscontinued in the past few years their local pickup and-1This permit granted authority to Air Land to pick up and deliver airfreightwithin a radius of 25 miles from the San Francisco InternationalAirport.delivery service because of financial difficulties. Kirby sug-gested to Reeves that he ask the officials of Local 85 wheth-er they would agree to Air Land discontinuing its localdelivery service and employing a trucker to take it over.Reeves contacted various trucking operators and requestedthem to submit bids for handling Air Land's pickup anddelivery service in the San Francisco area. Air Land award-ed the contract to Tyler Bros. Drayage Company, subject tothe approval of the Respondent Union!Pursuant to its plan to have Tylerassume itspickup anddelivery operations, Reeves arranged for a meeting withLocal 85's officials on August 15. Present for the Unionwere Adam Thomas Andrade, "BusinessAgent orBusinessRepresentative," Andrew Leonard, recording secretary andbusiness manager for the employers; Reeves for Air Land;and John Tyler and Russell Carlson, partners in Tyler Bros.Drayage Company. Reeves advised the union conferees ofAir Land's intention to discontinue its local pickup anddelivery service because of economicreasonsand their planto have Tyler take over this operation. Reeves testified thatAndrade stated, "he didn't anticipate any problems, but hecouldn't make a decision for the Union until such time asformal notice was [given] by Air Land" of its intention tohave Tyler take over its pickup and delivery service.By letter dated August 31, 1972, addressed to Brother-hood of Teamsters, Local 85, the following notice wasmailed by Air Land:This is to advise you of our intent to discontinue ourinside cartage operation effective September 25, 1972.We intend to sub-contract all local pick-up and deliver-ies to TylerBros.Drayage. If there are any areas to thisagreement you care to discuss with us, we would be atyour disposal.Very truly yours,/s/ Ray ReevesRay ReevesDistrictManagercc: Tyler Bros.Approximately September 15, another meeting was heldat the union offices .5 The same representatives were presentfor Air Land and Tyler; for the Union, Andrade and Rich-ard Riddiough, union steward for Air Land's seven truck-drivers. Leonard was unable to be in attendance, explainedAndrade, because he had to attend a funeral but, accordingtoReeves, Andrade stated that "he would represent theUnion at the meeting."6Reeves' version of what occurred at this second meetingis asfollows: The conferees first discussed Air Land's planto discontinue its trucking operation and turn it over toTyler. In this regard, Reeves agreed to pay all its truckdri-vers severance pay computed at the rate of $100 for eachyear of employment by Air Land. Andrade then raised thequestion of how many of Air Land's seven truckdriversTyler would be willing to employ. Carlson estimated thatthey could probably hire between two and four of AirLand's seven drivers, and that they would retain their "ben-" See G C. Exh. 3, which was executed "the early part of September" andeffective as of September 25.5 It was stipulated that this meeting was held between September 10 and15, September 10 was a Sunday.5 On cross-examination, Reeves phrased it as,Andrade "would handle itfor the Union." 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDefit seniority" acquired while working for Air Land? Thiswas acceptable to Andrade who then voiced his views withrespect to the seniority rights of Air Land's drivers: hissuggestionswas these employees should be placed at thebottom of Tyler's seniority list in the order of their re-spective seniority for a period of 3 years. Any additionaldrivers, stated Andrade, that Tyler might need in that 3-yearperiod would have to be hired from that seniority list. It wasthen,Reeves testified, that "Mr. John Tyler at that timejumped up and said `it's a deal,' and Mr. Carlson said it wassomething he could live with." ... "I said that could beagreeableto us, also."Reeves' testimony continues as follows: "It was then sug-gested by Mr. Andrade that we should not conclude thematter, the meeting, then,untilsuch time as we could dis-cuss,have another meeting, to contact the legal departmentfrom both Air Land and from the Union to work out thepossible wording of any agreement in order to prevent anyback claims in the future. . . . Mr. Andrade gave me thename and phone number of the lawyers representing Local85, and he suggested'that I contactMr. Beeson,and makean appointment for another meeting with Air Land's coun-sel and Local 85's legal counsel. "8After the meeting concluded and Reeves had returned tohis office, two of Air Land's seven truckdrivers, Reasler andHead, came to his office and told him that Riddiough, theirunion steward, had phoned them to relate what had oc-curred at the meeting. Reeves confirmed that Air Land hadreceived the Union's approval to discontinue their pickupand delivery service as of September 25, and that Tylerwould take over and Air Land's seven truckdrivers wouldbe placed at the bottom of Tyler's senioritylist.Reevesadvised them, however, that he did not know the number ofdrivers that "were going to be laid off." Later that same day,another driver, Jack Krahn, expressedhis unsolicited dis-pleasure toReeves at Air Land discontinuing its truck oper-ation.Also,testifiedReeves,theowner of EFLTransportation Company, named Palmer,came to his officea few days later and inquired if Air Landwas going out ofthe truckingbusiness.WhenReevesasked him where hehad received his information, Palmer disclosed that"sever-al" of Air Land's drivers "had approached him to apply fora job."Within 3 days after the above meeting, Reeves met withfour drivers "individually . . . [of the other three] two wereon sick leave, and one was on disability" and notified themthat Air Land's truck operation was being taken over byTyler. Reeves testified that he advised them, he "hoped wecould takeon asmany as we could; that we planned onpaying severance pay, but the final wordings on how many7At this point, Riddiough, a truck driver for Air Land, and the Union'sshop steward, interjected that this would mean he no longer had a job, as hewas listed fifth on the seniority roster of Air Land's seven truck driversAccording to Reeves, when "Mr. Riddiough complained ... about himbeing number five in seniority, Mr. Andrade said, `that's the way it's goingto be"'SWhen Reeves was being examined by counsel for the Charging Party, hestated that at the conclusion of the meeting Andrade "told me that he thoughtitwould be advisable that Air Land contact their legal counsel, and in turnget a hold of the Union's legal counsel to arrange for another meeting to workout the wording on the things we agreed to."drivers and everything had not been worked out with TylerBrothers yet."Based upon the agreement reached with the Union at themeeting held on or about September 15, Reeves testifiedthat Tyler expended approximately $16,000 in the weekbetween the mid-September meeting and the meeting ofSeptember 22 to purchase and install mobile radio-tele-phone equipment in its office and in all of its trucks. Radio-telephone transmission and receiving equipment was alsopurchased in order for Tyler's dispatcher and truckdriversto communicate with one another.Sometime in September, Air Land gave 30 days' notice toAvis Truck Rental Company that the contract it had withAvis for the rental of five trucks for 5 years would be res-cinded and cancelled.9The day following the mid-September meeting with theUnion, Reeves testified that in accordance with Andrade'srequest, he contacted Duane Beeson, the Union's attorney,"to go over the legal wording of the matters that we dis-cussed in the previous meeting. [Beeson] said that he wasaware of the meeting; that he would have a representativeof his firm contact me. . . . He did say that he had talkedto Tom Andrade and was aware of the fact that I was goingto call him.... He just asked me what we had to meetabout and I explained to him . . . that we were planning onclosing down our operation and turning over the freight toa common carrier."On or about September 19, Reeves met at Tyler's terminalwith Tyler Bros. truck drivers to advise them of the impend-ing takeover by Tyler of Air Land's freight operation andto explain Air Land's procedures so as to familiarize themas to how Air Land's pickup and delivery service wouldmesh into that of Tyler's operation after the transfer onSeptember 25.10A day or so later, Attorney Kovach, one of counsel forthe Union, telephoned Reeves stating the Air Land matterhad been assigned to him by his colleague Beeson, and thathe would meet with both the employers and the Union'srepresentatives on September 22.The conferees met on September 22. In addition to Attor-ney Kovach, the following were present: Andrade, Leonard,Riddiough, Carlson, Tyler, and Reeves. Kovach opened themeeting by reading various provisions of the current Na-tionalMaster Freight Agreement. Reeves' testimony readsas follows:Mr. Kovach opened the meeting by reading varioussections of the contract, the National Master FreightAgreement, that would pertain to what we were talkingabout: our going out of business and Tyler Brotherstaking over. He read various sections from the contract,and he then stated that the contract allowed for agree-ments to be reached between the Union and the em-ployers if it was mutually agreed upon by the Employer9Under the terms of this contract, the trucks were returned to Avis whichsold them and applied the proceeds to the amount owing on the rentalcontract There was a deficit of $3,000 on the resale price which Air Landpaid Avis.10Carlson (who was present at this meeting) stated Reeves met with Tyler'sdrivers "in order to fanuliarize [them] with the paperwork and procedures ofAir Land in picking up and delivering the freight... " TEAMSTERS LOCAL 85503and the Union. And then he said that his only purposefor being there was to get an interpretation of the con-tract and excused himself. . . . I do not know whatsectionshe read. . . . I did not understand everythinghe was saying, why he was reading these various sec-tions.... Well, from what he said as he left, he saidthat whatever we worked out, if it was agreed uponbetween the Employer and the Union, that he did notfeel there would be any legal problems involved in it. . . .it When he [Kovach] left, Mr. Leonard then tookover the meeting and stated that Air Land had sevenmen on the seniority list at the airport, and that he hadno intentionof these seven men being out of work; thatthemen would retain their jobs, or else pay claimswould be filed [against Air Land Freight]. 2Then Mr. Tyler jumped up and said that's not what weagreed on before. Mr. Leonard said you have no agree-ment. And then I [Reeves] asked Mr. Leonard, I saidthat it was my understanding that we would have twoto four men of [Air Land] go to work [for Tyler Broth-ers],why all of a sudden it's changed and we need allseven of them. Mr. Leonard said "I have nothing fur-ther to say," and left the room. . . . Mr. Carlson ...askedMr. Andrade what had happened, why the.change from what we talked about last time. Andrade... said nothing, except to state I guess you'll have togo back to the drawing board.On October 13, Leonard phoned him, testifiedReeves,and stated he would like to have another meeting butReeves told him that he was going to be out of town thefollowing day, and that he would call him back as soon ashe returned and arrange for such a meeting. When Reevesreturned on October 17, he called Leonard and Leonard,according to Reeves, "told me that his position hadn'tchanged at all. He didn't want another meeting."On November 9, Air Land terminatedits seventruckdri-vers asof the close of business, although their last day ofwork was September 9, and they were paid through Novem-ber 9, but received no severance pay. As of November 9,Tyler was unable to hire any of Air Land's truck driversbecause the Union refused them permission to accept jobswith Tyler.Russell Carlson, a partner in Tyler Bros. Drayage Com-pany, which operates under a license issued by the InterstateCommerce Commission, was present at the August 15, mid-September, and September 22 meetings. He corroboratedReeves'testimony. After the second meeting ended, Carlsontestified, "We had an agreementas far aswe were con-11While he was under cross-examination,the undersigned asked Reeveswhat his understandingwas of what Kovach wasreading and his answer was,that he was "assuming that we were goingto be workingout an agreementthathad alreadybeen reached."12On cross-examination,Reeves wordedthis incident as follows "Mr.Leonardthen statedthat-we had sevenmen at the barn;itwas his positionthat this was subcontracting;that allour peoplewould retaintheir jobs, orhe would ...file claimsfor any day they wereoff ... and that all thematters that had been agreed upon at thelast meeting,they didn'tmean athing.... "cerned.13 Tom [Andrade] suggested getting our attorneysand bringing them in, just for wording the agreement legallyso there wouldn't be any repercussions at a further meet-ing." He continued that their agreement to take over AirLand's trucking operation as of September 25, was delayeduntil November 8, because of the Union's refusal to honorthe agreement reached at the second meeting on or aboutSeptember 15. At the September 22 meeting, testified Carl-son,Kovach "said that anything that was agreeable be-tween both parties . . . was all right according to theprovisions in the contract [National Master Freight Agree-ment]."Carlson credibly testified that Local 85, RespondentUnion', had approved an agreement in the past 18 to 24months between Domestic Air Express (which hasa termi-nal at San Francisco International Airport) and Tyler,whereby the latter "took over the drayage for Domestic AirExpress."14 Carlson continued that Andrade "was the busi-nessagent handling the operation of their [Domestic AirExpress] going out of business for the Union, but we actual-ly didn't have anymeetingslike this.We didn't have anyproblems with it. We didn't take any of the-drivers. AndAndrade negotiated the whole thing with Domestic Air Ex-press." Carlson stated that he negotiated the entire mattersolely with Andrade; no other union official participated.Itmight be well before discussing the testimony of theUnion'switnessesto point out that there emerges from thetestimony of the General Counsel's witnesses the salientissue inthis proceeding: namely, what the conferees did ordid not agree upon at the second meeting on or about Sep-tember 15. In order to make this determination, it will benecessary to quote the testimony of the Union'switnessesextensively as their obfuscated language,in some instances,isdifficult if not impossible, to paraphrase.Adam Thomas Andrade,who referred to himself as bothbusinessagent and business representative of the Respon-dent Union, has held this position for approximately 14years. He acknowledged he was "an experienced"businessagent. He testified that he first learned in April or May "outin thestreet" that Air Land was "anticipating on going outof the trucking business."The following is Andrade's version of what occurred atthe second meeting held between September 11 and 15:Tyler . . . told me he wanted to discuss the possibilityof finding out how they could turn around and goabout taking over Air-Land's pickup and delivery busi-ness.. . . I told Mr. Tyler that under the letter theysent tous by Air Land, the letter stated that they want-ed to subcontract their inner-cartage or drayage to Tyl-er Brothers. And I told him that this could not be doneunder the way the letter was written. Mr. Carlsonturned around, and he had the Joint Council 7'Book,Local Pickup and Delivery Book, in his hankerchiefcoat pocket, Mr. Carlson said that he couldn't see whythey couldn't do it, and I told Mr. Carlson that under13Carlson explained that the parties had reached agreement at the secondmeeting and that the purpose of the September 22 meeting was to put it into"Ie&al wording"and incorporate it into a written contract.Andrade estimated Domestic Air Express gave up their local deliveryservice about 3 years ago. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD,the letter and under the subcontracting, that theycouldn't do it. He "said show me where in this agree-ment it says that I can't do it." . . . I told Mr. Carlsonthat he didn't know what he was talking about. I gotup from the table, went into the front office and got aMaster Freight Agreement. . . . The first thing that Iread to the three parties and directly to Mr. Carlson,was the subcontracting clause. . . . Carlson said thathe couldn't see where this was subcontracting and himand I debated this back and forth. Then Mr. Tyler .. .says to Mr. Carlson for him to keep quiet,and he askedme that if Mr. Tyler did, he says, "Tom, what if wedone it under the merger, sale,and acquisition part ofthe agreement?" I told Mr. Tyler, I says, "Mr. Tyler,this is not what you're asking. You people already toldus- that you were not buying anything; you were notmerging; and therefore I cannot turn around and tellyou anything about a merger or a sale or anythingelse." Then Mr. Carlson interrupted again, and he says,"Well, what if we do go to the merger?" And I told Mr.Carlson that if they went to a merger or applied themerger, that there was certain paragraphs under thisagreement,under the article of the merger,which spellsitout more in the Master Freight Agreement. Andthat's when I read to them the merger,sale, acquisition,bankruptcy clause out of the Master. . . . After I readthat to them,then Mr. Reeves spoke up, and he says,"We can'tuse that article for the simple reason thatwe're not selling;we're not merging anything." ThenMr. Tyler turned around and said to me, "Tom," hesays, "but what if we did merge, or if there was apossibility that we bought anything? How would itwork?" And I read to him again how it would work..I read to him that if they were to merge, thepeople on the Air Land seniority list would have theright to go over to Tyler Brothers on work availability.... It means that if at the time of the merger, if TylerBrothers needed a driver, he would have to turn aroundand take the first top man,and insert him into theseniority list for the sole purpose of layoff seniority,vacation seniority,and health and welfare,or all bene-fits under the contract.Mr. Carlson . . . says, "We cannot live with thatbecause we've got ten good men employed.They'vebeen good people,and we want to maintain them. Wedon't want them to get laid off. . . . I turned aroundand told the parties involved,that is directing all threeof them,that if this is what they were going to do, thatthis is the way that the merger turns around and works.The seniorityclause-this is the way it does. You can'tdo it no other way. . . . Mr.Tylerturned around, andagain asked Mr.Carlson to keep quiet,that he says,"Tom, if that's the only way that we can turn aroundand accomplish gettingAir Land'sbusiness,then thisis the way we'll eventually have to go." What Mr. Tyler... told me, he says, "Whatever way we go, we haveto turn around and get this account in order to stay inbusiness."-And I told Mr. Tyler at thattime that thiswas his own internal problem and not the Union'sproblem. . . .I turned around and told Mr.Reevesjust before we adjourned that the best thing that AirLand could do would be to turn around and get aholdof our attorney, and let them go from there... .Andrade's version of the September 22 meeting is as fol-lows:When we went in,Mr. Kovach opened the proceedingsby asking the parties involved, which I think he direct-ed to Mr. Reeves,where his counsel was. I think Mr.Reeves stated . . . that the Company didn't-see fitwhere they needed any counsel or not. And Mr. Ko-vach turned around and opened up-I think he hadbothagreements. . . . Local Pickup and DeliveryAgreement.And he started to quote the subcontractingsection; that as far as the legal advice,as far as theUnion was concerned,that this was subcontracting.And Mr. Leonard interrupted and says, "I stated myposition before.I'm going to state it again,that as faras theUnionisconcerned,this is subcontracting.... " Then Mr. Kovach stated that there was-un-der the agreement-that a company [Air Land] and theUnion could turn around and agree to negotiate.. ; .Under the contract, the Local Pickup and DeliveryAgreement-that if the Company Air Land, and theUnion wanted to agree to sit down and negotiate, thatthere was room under the agreement to negotiate. Andif I remember correctly, I think at that time he [Ko-vach] quoted such as severance pay. . . . At that point,Mr. Kovach excused himself,and Mr. Leonard repeat-ed himself again by saying that his position was clearthat it was subcontracting, and he walked out of theconference room. . . . At thatpoint we adjourned.When Andrade was asked on direct examination whetherhe represented to the officials of Tyler and Air Land at thesecond meetingthat he "had authorityto represent theUnion,"his answer was he did not.Andrew Leonardhas been recording secretary and busi-ness manager of Teamsters Local 85 since April 16, 1971.Prior to that he was dispatcher for 18 months and an "or-ganizer"since1967. The Union's contractswith both AirLand and Tyler Bros. he stated, are "identical," and effec-tive until June 30, 1973.When mention was made of AirLand'sdesire to dispose of its local pickup and deliveryservice and engageTyler to takeit over, Leonard testifiedthat the question involved was one of "subcontracting."When he was asked to explain this, he stated that Air Landhad no right to "subcontract"their trucking operation andconsequently, they were not only required to continue tooperate it,but if they should dispose of it, resulting in theirseven truckdrivers losing their jobs, Air Land would beliable for paying them their wages up until the expiration onJune 30,1973, ofthe current collective-bargaining agree-ment.Richard Riddiough,truckdriver for Air Land and shop TEAMSTERS LOCAL 85505steward for the drivers represented by Local 85, testifiedthat he learned in July that Air Land was planning to dis-pose of their trucking operation. Riddiough's version of thesecond meeting added nothing to what Andrade testified.He appeared to imply that agreement had been reached bythe conferees as to how seniority would be determined forAir Land's drivers when its trucking operation was takenover by Tyler. In this regard, Riddiough stated he remons-trated with Andrade because, under Andrade's formula fordetermining the drivers' seniority, he would lose his job.When he was asked by Respondent's counsel if Andraderesponded to this complaint of his at the meeting, Rid-diough said: "No, he didn't " Riddiough also testified thatAndrade told Reeves, Carlson, and Tyler at this secondmeeting, at which Leonard was not present, that "he wasrepresenting Mr. Leonard or the Union to fulfill the Unionmeeting, because Mr. Leonard was not there."Respondent's counsel called both Carlson and Reeves totestify as "adverse witnesses." They both testified that theydid not recall any mention of "subcontracting" by any ofthe participants at the second meeting held between Sep-tember 11 and 15.Charging Party's Exhibit I is attached to this Decision asAppendix B. It states Air Land's understanding of theagreement reached by the parties.CredibilityThe witnesses for the General Counsel and Respondentare in conflict as to the salient issues in this case. Neverthe-less, after observing the witnesses, analyzing the record andinferences to be drawn therefrom, this conflict in testimonyis resolved in favor of the versions told by the GeneralCounsel's witnesses. Based upon the foregoing recital of thefacts in this case, the demeanor of the witnesses in testifying,and upon the substantial evidence on the record appraisedas a whole, and on the straightforward testimony of theGeneral Counsel's witnesses, the testimony of Andrade andLeonard, the union officials, is not credited. Their turbidand turgid recital, often incomprehensible and lacking plau-sibility, 5 vague and equivocal denials, self-contradictions,and disposition to fence with counsel, militate against as-cribing credence to their version of what occurred withrespect to the issues in this proceeding. The cross-examina-tions of both the General Counsel and counsel for theCharging Party were mostly unsuccessful at breakingthrough the opacity of Respondent's witnesses' answers be-cause of the ambiguous nature of their testimony.Moreover, many of Andrade's answers were voiced inresponse to leading and suggestive questions propoundedby Respondent's counsel which also militates against theweight to be given his testimony. Furthermore, as the vicein counsel asking his witness leading questions is that theysuggest the desired answers, which the witness will merelyadopt, it may seem futile to object once such a question hasbeen asked and the desired answer suggested. Little proba-tive value has been given to such testimony thus elicited,15As for example, Andrade's denial that the seniority of Air Land's driv-ers, and their severance pay was discussed at the mid-September meeting orthe number of Air Land's drivers that Tyler estimated it would hire.particularly in view of the cogent fact that counsel persistedin, asking leading and suggestive questions although request-ed by the undersigned to desist from continuing to do so.16ConclusionsSection 8(b)(3) of the Act provides that it shall be anunfair labor practice for a union "to refuse to bargain col-lectively with an employer.... " The duty to bargain col-lectively is defined by Section 8(d) of the Act and includes,inter alia:"the execution of a written contract incorporatingany agreement reached if requested by either party." Thus,it is well settled that the failure and refusal of either anemployer or a labor union to execute, upon request, anagreement reached by all the parties thereto constitutes arefusal to bargain in violation of the Act.t7The legislative history of Section 8(b)(3) indicates thatCongress intended thereby to place upon unionsthe sameduty to bargain in good faith which it had imposed uponemployers. As the Supreme Court observed inN.L.R.B. v.Insurance Agents' Union,361 U.S. 477, 487 (1960):Unions obviously are formed for the very purpose ofbargaining collectively;but thelegislativehistorymakes it plain that Congress was wary of the positionof some unions, and wanted to ensure that they wouldapproach the bargaining table with the same attitude ofwillingness to reach an agreement as had been enjoinedon management earlier. It intended to prevent employ-ee representatives from putting forth thesame, "take itor leave it" attitude that had been condemned in man-agement.Sincethe union officials admit their refusal to execute acontract, as there was no meeting of the minds, the determi-nativeissueiswhethera finalagreement had been reachedby the Union and Companies at the secondmeeting on orabout September 15. Based upon the reasons hereinafterexplicated, it is found that Respondent Union Local 95 ofthe Teamsters and the two Companies reached full accordand when the Union subsequently withdrew its prior p-proval, it thereby violated Section 8(b)(3) of the Act. Sup-port for this finding is provided by the events during andfollowing the mid-September meeting, as delineated below.When Reeves returned to his office after this mid-Sep-tember meeting with Andrade, Reasler and Head, two ofAir Land's seventruckdrivers, came to his office and toldhim that Riddiough, their union steward, had telephonedthem to relate what had occurred at the meeting.Reevesconfirmed what they had heard from Riddiough, namelythat Air Land had received the employees' Union's approv-al to discontinue its pickup and delivery service as of Sep-tember 25, and that Tyler would take over, and Air Land'sseven truckdrivers would be placed at the bottom of Tyler16 SeeLiberty Coach,128 NLRB 160."H H J. Heinz Co v. N L R. B.,311U.S. 514, 523-526;NLRB. v.Warehousemen'sUnionLocal17,InternationalLongshoremen's&Warehousemen's Union,451 F.2d 1240 (C.A. 9, 1971);N.L.R B.v. Internation-al Union of Elevator Constructors, Local No8,465 F.2d 974, 975, (C.A.9, 19);Standard Oil of Ohio v. N.L R B.,322 F.2d 40, 45 (C.A. 6, 1963);N.L R.B.v Ogle Protection Service,375 F 2d 497, 500 (C.A. 6, 1967), cert.denied 389U.S. 843 (1967). 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrothers' seniority list. Jack Krahn, an Air Land driver, thesame day as the mid-September meeting, also indicated toReeves his displeasure of the agreement to phase out AirLand's delivery operation. Further support for this findingthat agreement was reached is an incident involving Palmer,the owner of EFL Transportation Company, advisingReeves a few days later that several Air Land drivers hadapplied for jobs with his company. Corroborative also ofthis finding that agreement was reached at the second meet-ing in mid-September is the investment by Tyler of approxi-mately $16,000 in communications equipment. Also AirLand's disposal at a loss of $3,000 of its rental deliverytrucks. Probative also of this finding that it was agreed Tylerwould take over Air Land's delivery operation,isReeves'meeting with Tyler's drivers on or about September 19, tofamiliarizethem with Air Land's pickup and delivery re-quirements.Moreover, at no time during the negotiations at the sec-ond meeting or at any time between that meeting on orabout September 15, and the one on September 22, didAndrade inform Reeves, Carlson, or Tyler that he did notconsider agreement was reached. His failure to doso lendscredence to the finding that agreement was reached at thissecond meeting. Notwithstanding this obviousagreementbetween the parties, Respondent argues that only a tentativeagreement was reached and that it was not final and bindinguntil their attorneys approved. Andrade's words and actionsundermine the validity of this contention as the recordclearly shows that the purpose of the September 22 meetingwas merely for counsel to draft legalisticlanguagein reduc-ing the parties' previously arrived at oral agreement to wast-ing.Corroborative of this finding is Andrade, at theconclusion of the meeting, giving Reeves the telephonenumber of AttorneyBeeson, the Union's lawyer.As mentioned above, Andrade, who attended all the ne-gotiatingsessions,never once voiced any disagreement withthe proposals presented by the conferees. In fact, it wasAndrade who served to bung the negotiations to a fruitfulconclusion, for as the record shows, his plan for resolvingthe seniority status of Air Land's drivers clinchedagreementon the part of the Companies thereby settling all substantiveterms and giving rise to full agreement. It will be recalledthat the parties agreed on severance pay of $100 per yearand Air Land's drivers being placed at the bottom of Tyler'sseniority roster for 3 years with their retaining the benefitsof seniority which they had acquired while in the employ ofAir Land. When John Tyler at this point accepted alongwith Carlson and Reeves, there can be no doubt that ameeting of the minds was reached whereby the Unionagreed to each of the provisions necessary for Tyler to takeover Air Land's drayage operations. Conclusive of this find-ing isUnion Shop Steward Riddiough's uncontradicted tes-timony that when agreement was reached at the meeting, hecomplained to Andrade that because of insufficient seniori-ty, this meant he no longer had a job, to which Andrademade no response.18 It isnot too unreasonable to infer that18Reeves' version of this incidentis that when Riddiough complained,Andrade said- "[Tlhat's the way it is going to be " Carlson's testimonyregarding this incidentis that Andrade told Riddiough, "Well, that's the wayit is, you know,and that'sthe way itstands "Andrade's silencein failing to respond to Riddiough's com-plaint is cogently probative of the fact that his silence re-flects that he, too, considered agreement had been reachedfor Tyler to take over, thereby resulting in Riddiough's pos-sibilities of being hired by Tyler being lessened because ofinsufficient seniority.19Andrade's contention that he did notpossessthe requisiteauthority to enter into an agreement with Reeves, Tyler andCarlson, and that the reason for his presence at the mid-September meeting was for him merely to listen to theCompany's Proposals, is not only contrary to the evidence,but also strains, if not shatters, one's credulity. Later, heinconsistently testified: " . . . I am the Business Agent rep-resenting the airport when Mr. Leonard could not be inattendance" [at the second meeting]. Andrade, after muchfencing with counsel, reluctantly admitted he is responsibleexclusively for the interests of approximately1,500 unionmembers at San Francisco International Airport, who areemployed by 10 airport companies with whom the Unionhas collective-bargaining agreements. The record disclosesthat if any of these union members had a problem or agrievance to be processed, it was Andrade who handled it.Respondent contends that Leonard held the highest posi-tion in Local 85's hierarchy. Leonard's testimony, however,reveals a paucity of knowledge regarding the internal func-tioning of the Union. Carlson testified that Leonard saidnothing of a substantive nature at the Press Club meetingon August 15. The record reveals that Andrade did virtuallymost of the talking on behalf of the Union at thismeeting.Then, too, Leonard absented himself from the crucial sec-ond meeting. This is indicative that his role was not onlytitular but that his presence was not necessary for agreementto be reached by Andrade. In point of fact, Andrade neverindicated to the conferees at the second meeting that he didnot have the requisite negotiating authority. Moreover, thisclaim of lack of authority is negated by the company offi-cials' reliance on the substantive proposals presented andaccepted on behalf of the Union by Andrade. He describedhimself as "an experienced business agent" of 14 years'duration, whereas it appears that Leonard's advent as anofficial of the Union occurred as recently as April 16, 1971,when he became recording secretary and businessmanager.In this context, Riddiough's nubilous testimony that An-drade at the outset of the mid-September meeting assuredAir Land's and Tyler's officials that "he was representingMr. Leonard or the Union to fulfill the Unionmeeting,becauseMr. Leonard was not there," lends light to theconclusion that Andrade was authorized to negotiate andenter into this agreement. Equally cogent, if not dispositiveof the extent of Andrade's authority, is the credited testimo-ny of Carlson that Andrade was thesolenegotiator forRespondent Union about 2 years before when, in an identi-cal situation, Carlson on behalf of Tyler, negotiated anagreement whereby Tyler took over the local pickup anddelivery service of Domestic Air Express, a competitor ofAir Land 20Itwouldseem,moreover, that if Andrade did not have19 It will be recalledthat CarlsonestimatedTyler wouldhire two to fourof Air Land's drivers.20 See above TEAMSTERSLOCAL 85507authority to negotiate an agreement, the natural thingwould have been for him to notify the company representa-tives. For him to continue with the meeting, without disclos-ing that he lacked authority, would not only have beendeceitful but also a waste of time as well as an exercise infutility. In this posture, if is not too unreasonable to con-clude that Andrade did have the requisite authority. Thisfinding is supported by Reeves' credited testimony that An-drade announced at the outset of the second meeting that"he would represent the Union at the meeting."']To paraphrase what the Court of Appeals for the NinthCircuit stated inN.L.R.B. v. Industrial Wire Products Co.,455 F.2d 673, 679 (1972): To hold otherwise, would betantamount to raising to dignity the argument proffered bythe union and thus sanction the investiture of ostensibleauthority without any consequences resulting therefrom.Neithercannegotiators charged with the ultimate responsi-bility of approving or rejecting collective-bargaining agree-ments be permitted to remain mute in the presence of anegotiated accord and to later let them catch their tonguesat a moment they deem most likely to frustrate the progressthat has culminated in agreement.The evidence for the reasons stated above beliesRespondent's defense that Andrade did not have the requi-siteauthority to negotiate the agreement in issue.Respondent's lack of authority defense rings hollow in theface of Andrade's actions which show he was in completecharge of the negotiations despite his protestations to thecontrary. Moreover, it is not believed, based on the realitiesof the situation here present, that all Local 85's agreementsentered into with employers must bear the imprimatur ofLeonard as the evidence reveals his role in the negotiationshere was minimal as contrasted to that of Andrade. Underthe circumstances here revealed, where Andrade's authorityis clearly established, despite his assertion that he was notauthorized to enter into the agreement with Reeves, Carl-son, and Tyler, might be considered questionable after-the-fact rationalization, insufficient to explain Respondent'sconduct in repudiating the agreement previously made. Thismay properly be regarded with some suspicion and causeone to conjecture whether the union representatives' disa-vowal might be explained in terms of ,their having secondthoughts about their previously made commitment to AirLand and Tyler whereby they agreed to Tyler taking overAir Land's delivery operation. Not only does substantialevidence warrant this conclusion, but it is also well settledthat the "withdrawal by a [party] of contract proposals,tentatively agreed to by [the parties] in earlier bargainingsessions, without good cause, is evidence of lack of goodfaith bargaining by the [Union] in violation of Section8(b)(3) of the Act.... "22Section 2(2) of the Act holds a labor organization respon-sible for the acts of its agents just as it holds an employerresponsible for the conduct of his agents. The test for de-termining such responsibility is the law of agency as it hasbeen developed at common law.23 It is a familiar rule ofagency that a principal is responsible for the acts of hisagent done in furtherance of the principal's interest andwithin the scope of the agent's general authority. It isenough if the principal has empowered the agent to repre-sent him in the area in which the agent acted 24 In fact,Congress specifically provided in Section 2(13) of the Actthat in determining the agent's authority, "the question ofwhether the specific acts performed were actually author-ized or subsequently ratified shall not be controlling."Based on these principles, it is found that Andrade had theauthority to enter into the agreement with the officials ofAir Land and Tyler.Finally,Respondent argues that consideration of thisproceeding should be deferred until such time as resort ishad to the contractual grievances provided for in the collec-tive-bargaining agreement to which all parties herein aresignatories. The basis for this contention, states Respon-dent, are the holdings inCollyer Insulated Wire,192 NLRB837, andBrotherhood of Teamsters & Auto Truck DriversLocal No. 70,198 NLRB No. 4.InCollyer,the company had made certain changes in thewages and working conditions of its employees. When theunion charged that the company's actions were in violationof Section 8(a)(5) and (1) of the Act, the company assertedthat its actions were sanctioned by the parties' collective-bargaining agreement and course of dealing. The companyfurther contended that any of its actions in excess of con-tractual authorization should properly have been remediedby grievance and arbitration proceedings, as provided in thecontract. Thus, the company urged the Board to withholdits processes, and defer to the arbitration procedure.The Board agreed that this procedure would be appropri-ate under the circumstances there presented. In so doing, itrecognized that where "a set of facts . . . presents not onlyan alleged violation of the Act but also an alleged breachof contract," the decision whether to defer to the contractu-al remedy agreed upon by the parties involves an accommo-dation between "the statutory policy reflected by Congress'grant to the Board of exclusive jurisdiction to remedy unfairlabor practices" and `,`the statutory policy favoring the full-est use of collective bargaining and the arbitrary process."In making that accommodation the Board observed that, inits view, "disputes such as these can better be resolved byarbitrators with special skill and experience in decidingmat-ters arising under established bargaining relationships thanby the application by this Board of a particular provision ofour statute."The Board then concluded that it should defer to thearbitral process contained in the parties' contract because(1) the "dispute arises within the confines of a long andproductive collective-bargaining relationship," (2) "noclaim is made of enmity by [the Company] to employees'exercise of protected rights," (3) the Company "has crediblyasserted its willingness to resort to arbitration," and (4) "thedispute is one eminently well suited to resolution by arbitra-21 See fn. 6 above23 See H. Rep 245 on H R. 3020, 80th Cong.,1st Sess.,p. 11, Conf. Rep.22AmericanSeating Company v. N LR B,424 F 2d 106, 108 (C A. 5, 1970),510 on H.R. 3020, 80th Cong., 1st Sess , p 36, Senator Taft,Supplementaryenfg. 176 NLRB 850;N.L.R B. v. A. W. Thompson, Inc,449 F.2d. 133 (C A.Analysis of the Act,93d Cong Rec 6858-68595, 1970),enfg. 184 NLRB119.24Restatementof Agency,§§ 219, 228, 230, 233, 234 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion." Concerning this last factor, the Board elaborated asfollows:-The contract and its meaning . . . he at the center ofthis dispute. In contrast, the Act and its policies be-come involved only if it is determined that the agree-ment between the parties examined in the light of itsnegotiating history and the practices of the partiesthereunder, did not sanction [the company's] right tomake the disputed changes, subject to review if soughtby the Union, under the contractually prescribed pro-cedure. That threshold determination is clearly withinthe expertise of;'a mutually agreed-upon arbitrator. Inthis regard, we note, especially that here . . . the dis-pute between these parties is the very stuff of laborcontract arbitration. The competence of a mutuallyselected arbitrator to decide the issue and fashion anappropriate remedy, if needed, can no longer be gain-said. (192 NLRB at 842.)Teamsters Local 70,198 NLRB No. 4, cited by Respon-dent, involved an alleged violation of Section 8(b)(3), in thatthe union refused to be bound by provisions of a contractrequiringNational Biscuit Company drivers of bakerytrucks to make cash collections and by unilaterally alteringterms and conditions of employment by directing and re-quiring its member-drivers to cease making cash collections.The union justified its actions, stating that after a numberof armed robberies and related beatings which victimizeddelivery drivers, it had requested Nabisco and two competi-tors that they have their drivers stop collecting cash andpost signs on their trucks indicating the drivers did not carryany money. However, Nabisco continued to require its driv-ers to pick up cash on delivery.A Board majority decided the dispute in that case to beessentially a dispute over terms and meaning of a contractbetween the employer and the union, in that the resolutionof the dispute depends upon a determination of the correctinterpretation of the contract, and for that reason, theBoard found merit in union exceptions to the TrialExaminer's unfair labor practice findings and dismissed thecomplaint. However, jurisdiction was retained by the Boardfor the limited purpose of entertaining an appropriate andtimely motion for further consideration upon proper show-ing that the dispute has not, with reasonable promptness,after issuance of the Board's decision, been resolved byamicable settlement under the grievance procedure or sub-mitted to arbitration. The Board also stated that it retainedjurisdiction, in the event that the grievance or arbitrationprocedures should reach a result repugnant to the Act or thedecision of the arbitrator and not be wholly dispostitive ofthe issues in this proceeding.Chairman Miller and Members Kennedy and Penellonoted that underlying the complaint was the premise thatthe existing contract required drivers to make cash collec-tions, and the further premise that there was an establishedpractice of making cash collections which was preservedintact by the established past practice provisions of thecontract. Thus, concluded the majority, resolution of thedispute necessarily depends on a determination of the cor-rect interpretation of a contract, and as inCollyer,held themajority, it is this type of dispute which can better be re-solved by an arbitrator than by the Board. The majoritypointed out that although the contractual provisions in thiscase,unlike those inCollyer,do not compel arbitration,unlessboth parties agree, the contract does provide formandatory submission to a bipartite panel of union andemployer representatives, which makes final determinationas to whether arbitration may be invoked. Moreover, statedthe majority, the Board has deferred to same bipartite provi-sions in appropriate cases where the issue before the Boardwas whether to accept a determination already made.Dissenting Members Fanning and Jenkins observed thatthemajority decision represents another extension of itsCollyerdoctrine and is detrimental to sound labor relations.The dissenting Members pointed out that not only does thecollective-bargaining agreement clearly eschew arbitrationas the required method of interpreting their contractualcommitment, but also the majority decision does not en-courage theuse ofarbitration in the resolution of labordisputes, but rather, as indicated in the parties' supplemen-tal agreement, is encouraging the parties, who have notmutually agreed to use an arbitrator, to engage in a strikeor lockout to settle the dispute. The minoritydecision alsotook note that the employer had not attempted to have thedispute resolved through the parties' contractual machineryand that the time limit for use of that machinery has ex-pired. Further, the dissenters continued, arbitration is not anecessary element of that machinery and is specifically re-jected if the, parties are deadlocked.Not only are the two cases,CollyerandTeamsters Local70, supra,cited by counsel for the Respondent, inapposite,but also his defense that inasmuch as the collective-bargain-ing agreement between Air Land and the Union providesfor a grievance procedure to resolve "all grievances or ques-tions of interpretation arising under the Master Agreementor Supplemental Agreements...... that the Board shoulddefer to that procedure is without merit, for thereasonshereinafter indicated.25Moreover, contends Respondent,the Union, in the case at bar, filed a grievance, under theprovisions of the contract, alleging it was "improper" forAir Land to have Tyler take over its drayage.26InCollyer, supra,the Board noted that "Although Section10(a) of the Act clearly vests the Board with jurisdictionover conduct which constitutes a violation of Section 8,notwithstanding the existence of methods of `adjustment orprevention that might be established by agreement,' nothingin the Act intimates that the Board must exercise jurisdic-tion where such methods exist." The Board inCollyerdiddefer to arbitration. However, unlike the present case, theCollyercase involved a situation where the resolution of thedispute turned on the interpretation of specific contractualprovisions. The prerequisites for the application ofCollyerdo not exist here because here there is no issue involvedwhich relates to the very essence of the collective-bargaining25 Resp. Exh 1, 8, 31,et seq.,and Resp. Exh. 2, Art. 44, p. 12,et seq.26 The grievance, which was heard by the labor-management committee onDecember 7, 1972, resulted in a deadlock At the time of this hearing inDecember, the matter had been appealed to the joint committee, as providedin the collective-bargaining agreement, and was scheduled to be heard thesecond week in February 1973 TEAMSTERS LOCAL 85509agreement and the interpretation to be made therefrom. Inthe instant case, the problem presented is not one of con-tract but whether the parties reached agreement. As it hasalready been found that such an accord was reached on orabout September 15, this new agreement would necessarilybe supplemental to the parties' 1970 collective-bargainingagreement.However, the grievance machinery under the existing col-lective-bargaining agreements (Resp.Exh. 1 and 2) have noprovisions capable of deciding the salient issue here, name-ly,whether the parties mutually agreed on a new, supple-mental contract provision. Sec. 7, art. 44, p. 18 of thesupplemental agreement of Joint Council No. 7 limits thearbitrator's authority "to the matter submitted to him andhe shall have no authority to amend, alter or change anyprovision of this Agreement in any manner."27 Therefore,Respondent's refusal to reduce the oral accord to writingand to execute a written agreement incorporating the sup-plemental agreement reached with Air Land and Tyler onor about September 15 is an unfair labor practice and aviolation of Section 8(b)(3) of the Act 28Inasmuch as the question of whether agreement wasreached is beyond the arbitrator's competency, because it isnot within the scope of the contract grievance provision, norencompassed by the deferral to arbitration holding of theBoard inCollyer,in that the unfair labor practice foundherein is not so "intimately entwined" with matters of con-tract interpretation as to warrant such deferral.29 Accord-ingly, the new supplemental agreement reached by theparties is beyond the competency of the arbitrator to con-sider as the arbitrator's authority by the terms of the con-tract does not permit him "to amend, alter or change anyprovision" of said contract 30The Board has held, under circumstances similar to thosehere present, that it will assert its jurisdiction under Section10(a) of the Act which provides, in pertinent part, that "TheBoard is empowered ... to prevent any person from engag-ing in any unfair labor practice. . . . This power shall notbe affected by any means of adjustment or prevention thathas been or may be established by agreement, law or other-wise.... " Thus, it is well settled by virtue of this provisionthat the Board may exercise its jurisdiction in any casewhere unfair labor practices have arguably been committed,notwithstanding the concurrent jurisdiction of other fo-rums, including arbitration.31 Thus, the Supreme Court inconstruing Section 301 of the Act, which provides in rele-vant part that "Suits of violation of contracts between anemployer and a labor organization . . . may be brought inany district court of the United-States having jurisdiction ofthe parties . . . held that in enacting Section 301, Congresshad not precluded the Board from asserting jurisdictionover contractual disputes which also involved unfair laborpractices.32 InCarey v.Westinghouse,375 U.S. 261, 271(1963), the Court stated: "There is no question that theBoard is not precluded from adjudicating unfair labor prac-tice charges even though they may have been the subject ofan arbitration proceeding and award." Section 10(a) makesthis plain, and the courts have uniformly so held.33A study of Board decisions reveals that in determiningwhether to defer or not, the Board screens the cases in orderto insure that the parties' rights are safeguarded. For in-stance, the Board will not defer to arbitration when thenature of the contractual issues makes it unlikely that theirarbitral resolution will also determine those posed in theunfair labor practice proceeding.34 Furthermore, since theCollyerdoctrine of deferral is based upon the likelihood thatarbitration will satisfactorily resolve the parties' underlyingdispute, the Board deems deferral inappropriate when thealleged labor practices threaten the integrity of the collec-tive-bargaining relationship itself, or the grievance-arbitra-tionmachinery underlying the policy of deferral.35 TheBoard, in a recent case, which is dispositive of the deferralmatter here, held that when the dispute clearly cannot bearbitrated under the provisions of the collective-bargainingagreement, as is the situation in the instant case, the Boardwill not withhold its processes.36 The validity of this conclu-sion is confirmed by the Board's holding inRyerson, supra,that "In our series of decisions adumbrating the Board'spolicy to defer to a contractual forum where a dispute mightproperly be resolved either by us or under contract proce-dures, we have required as a condition of such abstentionthat the dispute presented in our proceedingbe cognizablein the contractual forum....However, it has never been thepractice of this Board, and it is not now, to abstain fromaction in cases which present issues which are irresolvablein an alternative forum." (Emphasis supplied.)Thus, none of the reasons which led the Board to with-hold its processes inCollyerare present here. Moreover, thecontract violation here involves a statutory violation as well.Therefore, in order to insure that the rights of all concernedare fully and adequately protected, and inasmuch as theRespondent Union's commission of independent violationsof Section 8(a)(3) of the Act are not cognizable under thecollective-bargaining agreements herein, it is concluded thatjurisdiction should be exercised in this proceeding.3727 Resp. Exh. 2.21Hemz Co. v NLRB.,311 U.S. 511, 523.29 Teamsters Local No. 70, supra.30C. & S. Industries, Inc.,158 NLRB 454, 457-460. See alsoC &C PlywoodCorp.,148 NLRB 414,enforcement denied351 F.2d 224 (C.A. 9, 1965),reversed385 U.S. 421 (1967). SeeN L.R.B v. Huttig Sash & Door Co, 377F.2d 964, 970 (C.A. 8, 1967), where it was stressedthat the presence orabsence of an arbitration clause in the contract is not a pivotalfactor in adeterminationof theBoard'sjurisdiction to interpret a contract The courtstated "[T]here is no necessary or automaticmutual exclusiveness as be-tweenthe contract remedy and the unfair labor practice remedy."31N.L.R.B. v. Huttig Sash & Door, supraat 969-970;Office and ProfessionalEmployees Union, Local 425 v. N L.R.B.,419 F.2d 314, 317-320 (C A D.C.,1969)32N.L R.B v Strong,393 U.S. 357, 360-361 (1969). SeeN.L R.B. v C &C Plywood Corp., supra.33 See fn. 26.34 Sheet Metal Workers, Local 17,199 NLRB No. 26. The Board indeclin-ing to defer to the arbitration provisions stated: "When an entire dispute canadequately be disposed of under the grievance and arbitration machinery, weare favorably inclined toward permitting the parties an opportunity to do so.One of our reasons for so doing is to avoid litigatingthe same issues in amultiplicity of forums But here, since we must perforce determine a part ofthe dispute, there is far less compelling reason for not permitting the entiredisute to be resolvedin a singleproceeding "Jos T Ryerson & Sons, Inc.,199 NLRB No. 44.36Machinists, District 10,200 NLRB No. 165, fn. 437 See above, where the arbitrator's limited authority is cited. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe RemedyHaving found that Respondent has engaged in unfairlabor practices prohibited by Section 8(b)(3) of the Act, itshall be recommended that it be ordered tocease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.Air Land Freight Consolidators, Inc.38 and Tyler Bros.Drayage Company are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Teamsters Union Local No. 85, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America is a labor organization within the meaning ofSection 2(5) of the Act.3.All truck drivers and helpers employed by employer-members of the Association, including Tyler and Air Land,excluding all other employees, guards and supervisors asdefined in the Act constitute an appropriate bargaining unitwithin the meaning of Section 9(b) of the Act.4.At all timesmaterial thereafter, the Union was andnow is the exclusive representative of the above-designatedEmployers' employees in the said appropriate units for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By failing and refusing to execute the oral agreementof the parties, as agreed upon about September 15, 1972, theRespondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(b)(3) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that there issue thefollowing:Act:(a)Upon request, bargain collectively in good faith withAir Land Freight Consolidators, Inc., and Tyler Bros. Dray-age Company as the exclusive representative of all the em-ployees in the units described above and heretofore foundappropriate and embody any understanding which may bereached in a signed agreement.(b) If requested by Air Land Freight Consolidators, Inc.,and Tyler Bros. Drayage Company, execute the contract onwhich agreement was reached with the said employers on orabout September 15, 1972.(c) Post at allits businessoffices and meeting halls, co-pies of the attached notice marked "Appendix."Copies ofsaid notice, on forms provided by the Regional Director forRegion 20, after being duly signed by a duly authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter,in con-spicuous places, including all such places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced or covered by any other material.(d)Notify the Regional Director for Region 20 in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.38 The General Counsel in par. 11(c) of his complaint refers to "Air-LandFreight Consolidators, Inc.," C.P. Exh. I is captioned "Air Land Air Freight,Inc.," and at various other places in the record reference is made to "AirLand Freight Forwarders."39 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.40 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."ORDER39Respondent, Teamsters Union Local No. 85, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, its officers,agents, representatives,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith with AirLand Freight Consolidators, Inc., and TylerBros.DrayageCompany as to wages, hours, and other terms and condi-tions of employment covering employees in the units hereinfound to be appropriate, by refusing to sign the collective-bargaining agreement upon which the parties have agreed,or from engaging in any like or related conduct in deroga-tion of the statutory duty to bargain.(b)Cancel, withdraw, and rescind the ban on its unionmembers from accepting jobs, offered them by Tyler Bros.Drayage Company, and immediately notify the formertruck drivers of Air Land Freight Consolidators, Inc., inwriting that such action has been taken.2.Take the following affirmative action, which appearsnecessary and appropriate to effectuate the policies of theAPPENDIX ANOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL EMPLOYEES OF: AIR LAND FREIGHTCONSOLIDATORS, INC., and TYLER BROS. DRAY-AGE CO.TO ALL MEMBERS OF: TEAMSTERS UNION LOCALNO. 85, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN& HELPERS OF AMERICAAfter a trial before an Administrative Law Judge, at whichall sides had the chance to give evidence, it has been decidedthatwe, Teamsters Union Local No. 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, have violated the National Labor Rela- TEAMSTERS LOCAL 85tions Act, and we have been ordered to post this Notice.We hereby notify you that:WE WILL NOT refuse to bargain collectively in goodfaith with Air Land Freight Consolidators, Inc., andTyler Bros. Drayage Co., as the exclusive representa-tive of the said Employers' employees in the appropri-ate unit described below by refusing to sign the writtencollective-bargaining agreement to which we agreed,on or about September 15, 1972, and we will not engagein any like or related conduct in derogation of ourstatutory duty to bargain, provided we remain the rep-resentative of the employees in the appropriate unit, asprescribed in Section 9 of the Act.WE WILL, if requested by Air Land Freight Consolida-tors, Inc., and Tyler Bros. Drayage Co., execute theoral contract on which we reached agreement with thesaid Employers on or about September 15, 1972. Theappropriate unit is:All truck drivers and helpers employed by employ-er-members of the Association, including Tyler andAir Land, excluding all other employees, guards andsupervisors as defined in the Act, constitute an ap-propriate bargaining unit within the meaning of Sec-tion 9(b) of the Act.The Union has no objection to those drivers who wereterminated by Air Land on November 9, 1972, acceptingjobs offered them by Tyler Bros. Drayage Co.TEAMSTERS UNION LOCAL No85, INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELP.ERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 13018 Federal Building, Box 36051147, 450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.APPENDIX BAIR LAND AIR FREIGHT, INC.299 Lawrence AvenueSouth San Francisco, California 94080November 7, 1972Andrew Leonard, Secretary-TreasurerInternational Brotherhood, of TeamstersLocal 85459 FultonSan Francisco, California 94102Dear Mr. Leonard:Our letter dated August 31, 1972, advised you that AirLand Air Freight, Inc., intended to go out of the cartagebusiness effective September 25, 1972. This action was nottaken on the announced date and will now become effectiveNovember 8, 1972.It is our understanding that Tyler Bros. Drayage will beperforming the drayage work now done by our drivers.Pursuant to an oral agreement reached with your union, anyadditional manpower needed by Tyler Bros. will be hiredfrom the Air Land seniority list during a three-year periodrunning from September 25, 1972, to September 24, 1975.The Company stands ready to meet with you again re-garding the details of our going out of business, and is readyto cooperate with you so that this transition can be accom-plished with minimum hardship to all concerned. It is ourposition, however, that a final oral agreement was reachedduring a negotiating session with the union which was heldthe second week of September. We will comply with thatagreement.We deeply regret that it is economically impossible toprovide employment for all of our drivers.MK: evscc:Kenneth Silbert, Esq.John V. TylerRussell G.CarlsonYours very truly,Mack Kykendall